353 F.2d 1011
UNITED STATES of Americav.Anthony PROVENZANO, Appellant.
No. 15317.
United States Court of Appeals Third Circuit.
Argued Nov. 15, 1965.Decided Dec. 22, 1965, Rehearing Denied Jan. 25, 1966.

Appeal from the United States District Court for the District of New Jersey; Robert Shaw, Judge.
Arthur Karger, New York City (Wilentz, Goldman & Spitzer, Perth Amboy, N.J., Warren W. Wilentz, Perth Amboy, N.J., Alfred Donati, Jr., Brooklyn, N.Y., on the brief), for appellant.
Richard A. Levin, Asst. U.S. Atty., Newark, N.J.  (David M. Satz, Jr., U.S. Atty., Newark, N.J., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit judges.
PER CURIAM.


1
On review of the record we find no error.  The District Court's Order Denying Defendants' Motion for a New Trial will be affirmed for the reasons so well stated by Judge Shaw in his Opinion reported at 240 F. Supp. 393 (D.N.J.1965).